Ex. 10.2

MASTER EXCHANGE AGREEMENT

This MASTER EXCHANGE AGREEMENT (this “Agreement”), is dated as of December 5,
2016, by and among Uranium Resources, Inc., a Delaware corporation, with
headquarters located at 6950 South Potomac Street, Suite 300, Centennial,
Colorado 80112 (the “Company”) and Esousa Holdings LLC, a New York limited
liability company (the “Creditor”).

WHEREAS, the Company and the Creditor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

WHEREAS, as of the date hereof, the Creditor holds and has the right to transfer
$2,500,000 in principal amount, additional unpaid interest of promissory notes
of the Company or its direct or indirect subsidiaries, and any additional amount
of principal and unpaid interest of promissory notes of the Company or its
direct or indirect subsidiaries that can be exchanged into Exchange Shares or
Pre-Funded Warrants under the Exchange Maximum (the “First Tranche Debt”, and
the amount owing pursuant thereto, the “First Tranche Debt Amount”), which First
Tranche Debt the Creditor purchased from Resource Capital Fund V L.P. (the
“Original Creditor”), pursuant to a Note Purchase Agreement, dated as of the
date hereof, between the Creditor and the Original Creditor (the “Note Purchase
Agreement”).

WHEREAS, the Creditor will hold and will have the right to transfer up to an
additional $5,500,000 in principal amount and additional unpaid interest of
promissory notes of the Company or its direct or indirect subsidiaries (the
“Second Tranche Debt”, and the amount owing pursuant thereto, the “Second
Tranche Debt Amount”), upon the closing of the Second Tranche Debt in accordance
with the Note Purchase Agreement and this Agreement.

WHEREAS, the Company and the Creditor desire to enter into this Agreement,
pursuant to which, among other things, the Creditor shall exchange, as set forth
herein, in whole or in part, the First Tranche Debt and the Second Tranche Debt
in aggregate amount of $8,000,000 (the “Existing Debt”, and the amount owing
pursuant thereto, the “Existing Debt Amount”) for shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), as provided hereunder in
reliance on the exemption from registration provided by Section 3(a)(9) of the
Securities Act.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Creditor hereby agree as
follows:

1.

EXCHANGES OF EXISTING DEBT.  At any time during the period commencing on the
date hereof and ending on February 18, 2017 or earlier upon the Creditor’s
written notice to the Company that such end date shall be earlier pursuant to
Section 1(h) below (the “First Tranche Pricing Period”), the Company and the
Creditor shall exchange all of the First Tranche Debt (reduced only as set forth
in Section 1(c) below) into validly issued, fully paid and non-assessable shares
of Common Stock and Pre-Funded Warrants (as defined in Section 1(e) below) to
the extent that the Creditor’s beneficial ownership of the Common Stock would
otherwise exceed the Maximum Percentage (as defined in Section 1(e) below), on
the terms and conditions set forth in this Section 1 (the “Initial Exchange”).
At any time during the period commencing on the day after the date on which the
Company has both (i) obtained shareholder approval to authorize the exchange of
all of the Existing Debt for Common Stock on the terms and conditions set forth
in this Agreement (the “Shareholder Approval”), and (ii) filed and had declared
effective a registration statement relating to the resale, from time to time, by
the Creditor of the Exchange Shares (as defined below) in accordance with
Section 7(c) below (the “Registration Statement”), or, if later, the first
Trading Day following the end of the First Tranche Pricing Period, and





 




--------------------------------------------------------------------------------







ending on the date that is seventy-five (75) days after such date or earlier
upon the Creditor’s written notice to the Company that such end date shall be
earlier pursuant to Section 1(h) below (the “Second Tranche Pricing Period” and
each of the First Tranche Pricing Period and the Second Tranche Pricing Period,
a “Pricing Period”), subject to Section 1(e) below, the Creditor shall be
entitled to exchange some or all of the Existing Debt into validly issued, fully
paid and non-assessable shares of Common Stock (collectively with the Common
Stock issued in exchange for the First Tranche Debt, the “Exchange Shares”), on
the terms and conditions set forth in this Section 1 (the “Second Exchange” and
each of the Initial Exchange and the Second Exchange, an “Exchange”).  Certain
capitalized terms used herein are defined in Section 1(h)(i).

(a)

Exchange Right and Obligation. Subject to the provisions of Section 1(e), (i) at
any time during the Second Tranche Pricing Period, the Creditor shall be
entitled to exchange any portion of the outstanding and unpaid Existing Debt
into validly issued, fully paid and non-assessable shares of Common Stock, and
(ii) at the end of the Second Tranche Pricing Period, the Company and the
Creditor shall be obligated to exchange all of the then still outstanding and
unpaid Existing Debt into validly issued, fully paid and non-assessable shares
of Common Stock or Pre-Funded Warrants (as defined below), as set forth in
Section 1(e) below, in each case in accordance with Section 1(d), at the
Exchange Rate (as defined below), subject to adjustment as described in Section
1(c)(i) below to reflect the intention of the parties that the total number of
Exchange Shares issued be based upon an average trading price of the Common
Stock for a specified period of time subsequent to an Exchange and that the
Company shall issue the Exchange Shares in accordance with Section 1(c)(ii)
below to the extent any exchange of the Existing Debt is not given effect at any
time pursuant to Creditor’s beneficial ownership of the Common Stock exceeding
(x) the Maximum Percentage or (y) the Exchange Maximum prior to the Shareholder
Approval.  The Company shall not issue any fraction of a share of Common Stock
upon any Exchange.  If the issuance would result in the issuance of a fraction
of a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon Exchange of Existing Debt.

(b)

Exchange Rate. The number of shares of Common Stock issuable upon exchange of
any portion of the Existing Debt pursuant to Section 1(a) shall be determined by
dividing (x) the Exchange Amount (as defined below) with respect to such portion
of the Existing Debt by (y) the Exchange Price (the “Exchange Rate”), subject to
adjustment as described in Section 1(c) below; provided that in the case of any
determination of the Exchange Rate during the first Trading Day of a Pricing
Period, the Exchange Rate shall be determined by dividing (x) the Exchange
Amount with respect to such portion of the Existing Debt by (y) seventy-seven
percent (77%) of the most recent closing price of the Common Stock on the
Principal Exchange at the time of such determination, which, for the sake of
clarity, will also be subject to adjustment as described in Section 1(c) below.

(i)

“Exchange Amount” means, with respect to such Existing Debt to be exchanged
hereunder, the aggregate of the Existing Debt Amount of $8,000,000 to be
exchanged hereunder, the Interest Amount with respect thereto and any other
amounts owed by the Company thereunder.

(ii)

“Exchange Price” means (A) if the Exchange Date occurs prior to the expiration
of the applicable Pricing Period, seventy-seven percent (77%) of the VWAP of the
Common Stock during the time period beginning on the first day of the applicable
Pricing Period and ending on the Exchange Date or (B) if the Exchange Date
occurs after the applicable Pricing Period has expired, seventy-seven percent
(77%) of the VWAP of the Common Stock during the applicable Pricing Period.
Notwithstanding the foregoing, the Exchange Price shall not be less than $0.10
per share. All such





2




--------------------------------------------------------------------------------







determinations will be appropriately adjusted for any stock split, stock
dividend, reverse stock split, stock combination or other similar transaction
during any such measuring period.

(iii)

“Interest Amount” means, with respect to any portion of Existing Debt to be
exchanged hereunder as of any Exchange Date, any accrued and unpaid interest
with respect to the principal of such Existing Debt outstanding as of such
Exchange Date under the terms of such Existing Debt, less any interest paid to
the Original Creditor and the Creditor with respect to such Existing Debt prior
to such Exchange Date.

(c)

Adjustment to Number of Exchange Shares.

(i)

Subject to the limitations set forth in Section 1(e), if an Exchange Date occurs
prior to the end of the applicable Pricing Period, the total number of shares of
Common Stock to be issued to Creditor in connection with the applicable Exchange
shall be adjusted on the Business Day immediately following the applicable
Pricing Period (the “Adjustment Date”) and issued within three (3) Trading Days
after such Adjustment Date, as follows: (A) if the number of VWAP Shares exceeds
the number of Exchange Shares initially issued pursuant to the applicable
Exchange, then the Company will issue and deliver to Creditor in the same manner
as described in Section 1(d) below additional shares of Common Stock equal to
the difference between (I) the total number of VWAP Shares and (II) the number
of Exchange Shares initially issued pursuant to such Exchange, and (B) if the
number of VWAP Shares is less than the number of Exchange Shares initially
issued pursuant to an Exchange, then Creditor will, at its sole discretion, (I)
return to the Company for cancellation that number of shares of Common Stock
equal to the difference between (a) the number of Exchange Shares issued
pursuant to such Exchange and (b) the total number of VWAP Shares, or (II) pay
to the Company a cash amount equal to the product of (a) the difference between
the number of Exchange Shares issued pursuant to such Exchange and the total
number of VWAP Shares, and (b) the Exchange Price as of the end of the
applicable Pricing Period. For purposes of this Agreement, “VWAP Shares” means
the number of shares equal to the Exchange Amount divided by the greater of (i)
seventy-seven percent (77%) of the VWAP of the Common Stock over the applicable
Pricing Period, or (ii) $0.10 per share. All such determinations in accordance
with this Section 1(c) will be appropriately adjusted for any stock split, stock
dividend, reverse stock split, stock combination or other similar transaction
during any such measuring period.

(ii)

Subject to the limitations set forth in Section 1(e) below, Creditor may deliver
a written notice to the Company by facsimile or email requesting that a
specified number of additional shares of Common Stock be delivered (A) at any
time during a Pricing Period but prior to the applicable Adjustment Date, if the
Closing Sale Price of the Common Stock is below 90% of the Closing Sale Price of
the Common Stock at the Exchange Date applicable to such Pricing Period, or (B)
to give effect to an Exchange to the extent such Exchange has not yet completed
as a result of any previous application of the Maximum Percentage or Exchange
Maximum in accordance with Section 1(e) below, provided that such notice and
such issuance shall not take effect if Creditor’s beneficial ownership of the
Company will exceed (x) the Maximum Percentage or (y) the Exchange Maximum prior
to the Shareholder Approval. On or before the third Trading Day following
delivery of each such notice, the Company shall deliver to Creditor, in
compliance with the procedure set forth in Section 1(d) below, the number of
additional shares of Common Stock requested in the notice. Any additional shares
of Common Stock issued or issuable pursuant to this Section 1(c) will be
considered Exchange Shares for purposes of any calculation of the total number
of shares to be issued by, or returned to, the Company pursuant to Section
1(c)(i).





3




--------------------------------------------------------------------------------







(d)

Mechanics of Exchange.

(i)

Exchange. To exchange any Existing Debt into shares of Common Stock on any date
during a Pricing Period (each, an “Exchange Date”), the Creditor shall deliver
(whether via facsimile or otherwise), for receipt after 4:00 p.m. and on or
prior to 11:59 p.m., New York time, on the date that is one Business Day prior
to the Exchange Date, a copy of an executed notice of exchange in the form
attached hereto as Exhibit I and specifying the amount to be exchanged on such
Exchange Date (the “Exchange Notice”) to the Company.  The Creditor shall
calculate and state in the Exchange Notice the Exchange Price and the number of
shares of Common Stock issuable upon exchange of the applicable Exchange Amount
specified in the Exchange Notice. On or before the second Trading Day following
the date of an Exchange Notice, the Company shall transmit by facsimile or
otherwise an acknowledgment, substantially in the form attached hereto in
Exhibit I, of receipt of such Exchange Notice, to the Creditor, and shall
deliver the instruction to issue such shares of Common Stock to the Company’s
transfer agent (“the Transfer Agent”). On or before the third Trading Day
following the receipt of such Exchange Notice, substantially in the form of
Exhibit I, the Company shall, (A) provided that the Transfer Agent is
participating in The Depository Trust Company’s (the “DTC”) Fast Automated
Securities Transfer (“FAST”) Program, credit such aggregate number of shares of
Common Stock to which the Creditor shall be entitled to the Creditor’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Transfer Agent is not participating in the DTC FAST Program, issue and send
(via reputable overnight courier) to the address as specified in the Exchange
Notice, a certificate, registered in the name of the Creditor, for the number of
shares of Common Stock to which the Creditor shall be entitled. The Person or
Persons entitled to receive the shares of Common Stock issuable upon an Exchange
of the Existing Debt shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on the Exchange Date.  

(ii)

Company’s Failure to Timely Exchange. If the Company shall fail, for any reason
or for no reason, to issue to the Creditor within three (3) Trading Days after
the Company’s receipt of an Exchange Notice (the “Share Delivery Deadline”), a
certificate for the number of shares of Common Stock to which the Creditor is
entitled and register such shares of Common Stock on the Company’s share
register or to credit the Creditor’s balance account with DTC for such number of
shares of Common Stock to which the Creditor is entitled upon the Creditor’s
exchange of Existing Debt (as the case may be) (an “Exchange Failure”), then the
Creditor, upon written notice to the Company, may void its Exchange Notice with
respect to, and retain or have returned (as the case may be) any portion of the
Existing Debt that has not been exchanged pursuant to such Exchange Notice,
provided that the voiding of an Exchange Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 1(d)(ii) or otherwise. In addition to the
foregoing, if on or prior to the Share Delivery Deadline, the Company shall fail
to issue and deliver a certificate to the Creditor and register such shares of
Common Stock on the Company’s share register or credit the Creditor’s or its
designee’s balance account with DTC for the number of shares of Common Stock to
which the Creditor is entitled upon the Creditor’s Exchange hereunder (as the
case may be), and if on or after such Share Delivery Deadline the Creditor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Creditor or its designee of all or any
portion of the number of shares of Common Stock, or a sale of a number of shares
of Common Stock equal to all or any portion of the number of shares of Common
Stock, issuable upon such Exchange that the Creditor or its designee so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Creditor or its designee, the Company shall, within three (3)
Business Days after receipt of the Creditor’s or its designee’s written request,
pay cash to the Creditor or its designee, as applicable, in an amount equal to
the Creditor’s or its designee’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Creditor), at which point the Company’s obligation
to so issue and deliver such certificate or credit the Creditor’s or its





4




--------------------------------------------------------------------------------







designee’s balance account with DTC for the number of shares of Common Stock to
which the Creditor is entitled upon the Creditor’s exchange hereunder (as the
case may be) (and to issue such shares of Common Stock) shall terminate.

(iii)

Book-Entry.  Notwithstanding anything to the contrary set forth in this Section
1, following Exchange of any portion of the Existing Debt in accordance with the
terms hereof, the Creditor shall not be required to physically surrender any
note, certificate or other instrument evidencing the Existing Debt to the
Company unless (A) the full Exchange Amount represented by the Existing Debt is
being exchanged (in which event the instrument evidencing such Existing Debt
shall be delivered to the Company following exchange thereof as contemplated by
Section 1(d)(i)) or (B) the Creditor has provided the Company with prior written
notice (which notice may be included in an Exchange Notice) requesting
reissuance of a note, certificate or other instrument with respect to the
Existing Debt and the Exchange Shares upon physical surrender of a certificate
with respect to the Existing Debt. The Creditor shall provide the Company with
written partial releases relating to all Exchanges of the Existing Debt. The
Creditor and the Company shall maintain records showing the amount of the
Existing Debt exchanged, paid or adjusted (as the case may be) and the dates of
such exchanges, payments or adjustments (as the case may be) or shall use such
other method, reasonably satisfactory to the Creditor and the Company, so as not
to require physical surrender of any certificate with respect to the Existing
Debt upon any Exchange until the Existing Debt being Exchanged has been fully
satisfied.

(iv)

Pro Rata Exchange; Disputes. In the event of a dispute as to the number of
shares of Common Stock issuable to the Creditor in connection with an Exchange
of the Existing Debt or an adjustment to the number of Exchange Shares to be
delivered following a Pricing Period, the Company shall issue to the Creditor
the number of shares of Common Stock not in dispute and resolve such dispute in
accordance with Section 1(f).

(e)

Limitations on Exchanges.  Notwithstanding anything to the contrary contained in
the notes, certificates or other instruments of the Existing Debt, the Existing
Debt shall not be exchangeable by the Creditor hereof, and the Company shall not
effect any exchange of the Existing Debt or otherwise issue any shares of Common
Stock pursuant hereto, to the extent (but only to the extent) that after giving
effect to such Exchange or other share issuance hereunder the Creditor (together
with its Affiliates) would beneficially own in excess of 9.9% (the “Maximum
Percentage”) of the Common Stock.  To the extent the above limitation applies,
the determination of whether the Existing Debt shall be exchangeable (vis-à-vis
other convertible, exercisable or exchangeable securities owned by the Creditor
or any of its Affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by the Creditor
and its Affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission by the Creditor for conversion,
exercise or exchange (as the case may be). No prior inability to exchange the
Existing Debt, or to issue shares of Common Stock, pursuant to this paragraph
shall have any effect on the applicability of the provisions of this paragraph
with respect to any subsequent determination of exchangeability. For purposes of
this paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”).  In the event that the exchange of
the Exchange Amount into shares of Common Stock would result in the Creditor
beneficially owning shares of Common Stock in excess of the Maximum Percentage,
the Company shall issue warrants, substantially in the form attached hereto at
Exhibit II, to the Creditor to purchase shares of Common Stock at a purchase
price of $0.01 per share (the “Pre-Funded Warrants” and together with the shares
of Common Stock underlying such Pre-Funded Warrants and the Exchange Shares, the
“Exchange Securities”), with the number of such Pre-Funded Warrants to be
determined by dividing (a) the Exchange Amount by





5




--------------------------------------------------------------------------------







(b) the Exchange Price minus $0.01, rounded up to the nearest whole Pre-Funded
Warrant in the event of a fraction. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. For any reason at any time until the Existing Debt has been
exchanged, upon the written or oral request of the Creditor, the Company shall
within one (1) Business Day confirm orally and in writing to the Creditor the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion, exchange or exercise of convertible or exercisable securities
into Common Stock, including, without limitation, pursuant to the Existing Debt
or securities issued pursuant to this Exchange Agreement. In addition, under no
circumstances whatsoever may the aggregate number of shares of Common Stock
issued to the Creditor in connection with the Exchange of the Existing Debt at
any time exceed 19.9% of the total number of shares of Common Stock outstanding
or of the voting power of the Common Stock (the “Exchange Maximum”) as of the
date of this Agreement unless the Company has obtained either (i) its
stockholders approval of the issuance of more than such number of shares of
Common Stock pursuant to Nasdaq Marketplace Rule 5635(d) or (ii) a waiver from
The Nasdaq Stock Market of the Company’s compliance with Rule 5635(d).

(f)

Dispute Resolution. In the case of a dispute as to the determination of any
Exchange Price, the Closing Bid Price, the Closing Sale Price, the number of
Pre-Funded Warrants, or fair market value (as the case may be) or any adjustment
to the Exchange Shares, the Company or the Creditor (as the case may be) shall
submit the disputed determinations or arithmetic calculations (as the case may
be) via facsimile or e-mail (i) within two (2) Business Days after receipt of
the applicable notice giving rise to such dispute to the Company or the Creditor
(as the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Company or the Creditor learned of the circumstances giving rise to
such dispute. If the Creditor and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
the Company or the Creditor (as the case may be), then the Company and the
Creditor shall, within two (2) Business Days, submit via facsimile or e-mail the
disputed determination of any Exchange Price, the Closing Bid Price, the Closing
Sale Price, the number of Pre-Funded Warrants, or fair market value (as the case
may be) or any adjustment to the Exchange Shares to an independent, reputable
investment bank selected by the Company and reasonably approved by the Creditor.
The Company and the Creditor shall cause the investment bank to perform the
determinations or calculations (as the case may be) and notify the Company and
the Creditor of the results no later than ten (10) Business Days from the time
it receives such disputed determinations or calculations (as the case may be).
Such investment bank’s determinations or calculations (as the case may be) shall
be binding upon all parties absent demonstrable error. The party whose
determinations or calculations are furthest from such investment bank’s
determinations or calculations shall pay the expenses arising from or related to
the use of such investment bank for such determinations or calculations.

(g)

Initial Exchange.  As of the date hereof (the “Initial Exchange Date”), the
Creditor shall be deemed to have delivered an Exchange Notice to effect an
Exchange with respect to an Existing Debt Amount of $2,500,000 and the Interest
Amount with respect thereto.

(h)

Early Termination of Pricing Period.  During any Pricing Period, upon the
Creditor’s written notice in accordance with Section 8(c) to the Company to
terminate such Pricing Period, such Pricing Period shall terminate (i) as of the
date immediately prior to the effective date of such notice, if such notice is
effective on or before 11 am New York time on such effective date, or (ii) as of
the effective date of such notice, if such notice is effective after 11 am New
York time on such effective date.





6




--------------------------------------------------------------------------------







(i)

Certain Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:

(i)

“Affiliate” means any Person directly or indirectly controlling or controlled by
or under direct or indirect common control with such specified Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
correlative meanings.

(ii)

“Approved Stock Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock or restricted stock units to acquire Common Stock may be issued to any
employee, officer, consultant or director for services provided to the Company
in their capacity as such.

(iii)

“Bloomberg” means Bloomberg, L.P.

(iv)

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

(v)

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC).

(vi)

“Convertible Securities” means any capital stock, warrants, notes, rights,
options or other security of the Company or any of its subsidiaries that is at
any time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its subsidiaries, excluding in each
case any Pre-Funded Warrants.

(vii)

“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.

(viii)

“Excluded Securities” means (A) shares of Common Stock or standard options to
purchase Common Stock or restricted stock units issued to directors, officers,
consultants or





7




--------------------------------------------------------------------------------







employees of the Company in their capacity as such pursuant to an Approved Stock
Plan, provided that (I) all such issuances (taking into account the shares of
Common Stock issuable upon exercise of such options) after the date hereof
pursuant to this clause (A) do not, in the aggregate, exceed more than 20% of
the Common Stock issued and outstanding immediately prior to the date hereof,
(II) the exercise price of any such options is not lowered, none of such options
are amended after the date hereof to increase the number of shares issuable
thereunder and none of the terms or conditions of any such options are otherwise
materially changed in any manner that adversely affects the Creditor, and (III)
any such restricted stock units do not vest before the Shareholder Approval or
during a Pricing Period; (B) shares of Common Stock issued upon the conversion
or exercise of Convertible Securities (other than standard options to purchase
Common Stock or restricted stock units issued pursuant to an Approved Stock Plan
that are covered by clause (A) above) issued prior to the date hereof, provided
that the conversion price of any such Convertible Securities (other than
standard options to purchase Common Stock or restricted stock units issued
pursuant to an Approved Stock Plan that are covered by clause (A) above) is not
after the date hereof lowered, none of such Convertible Securities (other than
standard options to purchase Common Stock or restricted stock units issued
pursuant to an Approved Stock Plan that are covered by clause (A) above) are
amended after the date hereof to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock or restricted
stock units issued pursuant to an Approved Stock Plan that are covered by clause
(A) above) are otherwise materially changed after the date hereof in any manner
that adversely affects the Creditor; and (C) the Exchange Securities.

(ix)

“Person” means any individual, partnership, firm, corporation, limited liability
company, joint venture, corporation, association trust, unincorporated
organization, government or any department or agency thereof, or any other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d) of the Exchange Act.

(x)

“Principal Market” means the Nasdaq Capital Market.

(xi)

“Subsequent Placement” means any, direct or indirect, issuance, offer, sale,
grant of any option or right to purchase, or otherwise disposition of (or
announcement of any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the Securities Act), any
Convertible Securities, any debt, any preferred stock or any purchase rights) of
the Company or any of its subsidiaries, in each case agreed or committed to by
the Company or its subsidiaries after to the date hereof.  Any direct or
indirect issuance, offer, sale, grant of any option or right to purchase, or
other disposition of (or announcement of any issuance, offer, sale, grant of any
option or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the
Securities Act), any Convertible Securities, any debt, any preferred stock or
any purchase rights) of the Company or any of its subsidiaries, in each case
agreed or committed to by the Company or its subsidiaries prior to the date
hereof shall not constitute Subsequent Placements.

(xii)

“Trading Day” means any day on which the Common Stock is traded on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Creditor.





8




--------------------------------------------------------------------------------







(xiii)

“VWAP” means, for any security as of any period, the dollar volume-weighted
average price for such security on the principal securities exchange or
securities market on which such security is then traded during the period
beginning on the first day of the period at 9:30:01 a.m., New York time, and
ending on the last day of the period at 4:00:00 p.m., New York time, as reported
by Bloomberg through its “Volume at Price” function or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning on the first day of the period at 9:30:01 a.m., New
York time, and ending on the last day of the period at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest Closing Bid Price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC).  If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such dates shall be the fair market value as mutually determined by the
Company and the Creditor. If the Company and the Creditor are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 1(e). All such determinations shall
be appropriately adjusted for any stock dividend, stock split, reverse stock
split, stock combination, recapitalization or other similar transaction during
such period.

2.

REPRESENTATIONS AND WARRANTIES AND COVENANTS.

(a)

Company’s Representations.  The Company hereby represents and warrants and
covenants to the Creditor, as of the date hereof and each other date in which
the Company issues Exchange Shares or Pre-Funded Warrants to the Creditor, as
follows:

(i)

Each of the Company and its subsidiaries are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on (A) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company and its subsidiaries taken as a whole, or
(B) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents (as defined below). Other than its
subsidiaries, there is no Person in which the Company, directly or indirectly,
owns share capital or holds an equity or similar interest.

(ii)

The Company has the requisite power and authority to enter into and perform its
obligations under this Agreement and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Exchange Documents”) and to issue the Exchange
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Exchange Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Exchange Securities have been duly authorized by
the Company’s Board of Directors and no further filing (other than Form 8-K and
the Nasdaq Listing of Additional Shares Notification), consent, or authorization
is required by the Company, its Board of Directors or its stockholders.  This
Agreement and the other Exchange Documents have been duly executed and delivered
by the Company, and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or





9




--------------------------------------------------------------------------------







applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities laws.

(iii)

The execution, delivery and performance of the Exchange Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, each Exchange and the reservation and
issuance of the Exchange Securities) will not (A) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Company or any of its subsidiaries, any share capital of the
Company or any of its subsidiaries or Bylaws (as defined below) of the Company
or any of its subsidiaries, (B) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree, including foreign, federal and
state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected except, in the case of clause (B) or (C) above, to the extent such
violations that could not reasonably be expected to have a Material Adverse
Effect.

(iv)

Neither the Company nor any of its subsidiaries is required to obtain any
consent from, authorization or order of, or make any filing (other than Form 8-K
and the Nasdaq Listing of Additional Shares Notification) or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings (other than Form 8-K and the Nasdaq Listing of
Additional Shares Notification) and registrations which the Company or any of
its subsidiaries is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the applicable Exchange Date, and
neither the Company nor any of its subsidiaries are aware of any facts or
circumstances which might prevent the Company or any of its subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Exchange Documents.  As of the date of this Agreement, the
Company is not in violation of the requirements of the Principal Market and has
no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.

(v)

On each date the Company issues Exchange Securities to the Creditor, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Exchange Securities to be
exchanged with the Creditor hereunder on such date will be, or will have been,
fully paid or provided for by the Company, and all laws imposing such taxes will
be or will have been complied with.

(vi)

The Company filed current Form 10 information more than 12 months prior to the
date hereof and has, during the preceding 12 months, filed with the United
States Securities and Exchange Commission (the “SEC”) all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were





10




--------------------------------------------------------------------------------







made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Creditor which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.

(vii)

As of the date hereof, the authorized share capital of the Company consists of
100,000,000 shares of Common Stock, of which, 14,142,943 shares are issued and
14,134,918 shares are outstanding.  As of the date hereof, the Company has
reserved from its duly authorized capital stock 10,000,000 shares of Common
Stock for issuance as Exchange Shares.  All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable.  Except as disclosed in SEC Documents and/or in Schedule
2(a)(vii) hereof: (A) none of the Company’s or any subsidiary’s share capital is
subject to preemptive rights or any other similar rights or any liens or
Encumbrances suffered or permitted by the Company or any subsidiary; (B) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries; (C) except for the Existing Debt and all
other debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments disclosed in the SEC Documents, there are
no outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound; (D) other than with respect to the current
indebtedness of the Company or any of its subsidiaries, there are no financing
statements securing obligations in any amounts filed in connection with the
Company or any of its subsidiaries; (E) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Securities Act; (F) there are no
outstanding securities or instruments of the Company or any of its subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to redeem a security of the Company or any
of its subsidiaries; (G) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Exchange Securities; (H) neither the Company nor any subsidiary has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (I) neither the Company nor any of its subsidiaries have
any liabilities or obligations required to be disclosed in the SEC Documents
which are not so disclosed in the SEC Documents, other than those incurred in
the ordinary course of the Company’s or its subsidiaries’ respective businesses
and which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company will furnish to the Creditor upon Creditor’s written
request true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”),





11




--------------------------------------------------------------------------------







and the Company’s bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto that have not been disclosed in the SEC Documents or
is not otherwise available in documents filed by the Company with the SEC.

(viii)

The Company confirms that neither it nor any other Person acting on its behalf
has provided the Creditor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information concerning the Company or any of its subsidiaries, other than the
existence of the transactions contemplated by this Agreement and the other
Agreements. The Company understands and confirms that the Creditor will rely on
the foregoing representations in effecting transactions in securities of the
Company. To the knowledge of Jeff Vigil and Christopher Jones after reasonable
inquiry, all disclosures provided to the Creditor regarding the Company and its
subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its subsidiaries is true and correct in all material respects
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

(ix)

The issuance of the Exchange Shares and shares of Common Stock underlying the
Pre-Funded Warrants are duly authorized and upon issuance in accordance with the
terms hereof and the Exchange Shares and, when issued and delivered upon
exercise of the Pre-Funded Warrants in accordance therewith, the shares of
Common Stock underlying the Pre-Funded Warrants shall be validly issued and
outstanding, fully paid and nonassessable, free and clear of all liens,
Encumbrances and rights of refusal of any kind.  The Pre-Funded Warrants are
duly authorized by the Company and, when executed and delivered by the Company,
will be valid and binding agreements of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles. Upon issuance in accordance herewith and subject to the
representations and warranties and covenants of the Creditor set forth in
Section 2(b) having been and remaining at such issuance true and correct, the
Exchange Securities will be exempt from the registration requirements of the
Securities Act under Section 3(a)(9) of the Securities Act and all of such
Exchange Securities (assuming, in the case of the shares of Common stock
underlying the Pre-Funded Warrants, the “cashless” exercise of such Pre-Funded
Warrants), even though initially issuable subject to restrictions on trading,
will be caused by the Company to be freely transferable and freely tradable by
the Creditor without restriction pursuant to Rule 144, including, without
limitation Rule 144(d)(3)(ii), of the Securities Act by requesting the Transfer
Agent to remove restrictive legends from the Exchange Securities.  After such
restrictive legends removal, neither any Exchange Securities issuable hereunder
nor any certificates evidencing any of such Exchange Securities (if a
certificate therefor is requested in writing by the Creditor) shall bear any
restrictive or other legends or notations.  The Company shall not, and the
Company shall cause all other Persons to not, issue any stop-transfer order,
instruction or other restriction with respect to any such Exchange Securities.

(x)

The Company represents that it has not paid, and shall not pay, any commissions
or other remuneration, directly or indirectly, to any third party for the
solicitation of any Exchange pursuant to this Agreement. Other than the
applicable Exchange of Existing Debt, the Company has not received and will not
receive any consideration from the Creditor for the Exchange Securities to be
issued in an Exchange (assuming, in the case of the shares of Common stock
underlying the Pre-Funded Warrants, the “cashless” exercise of such Pre-Funded
Warrants).

(xi)

To the Company’s knowledge, neither the Creditor nor the Original Creditor, nor
any of their respective Affiliates, (A) is or was an officer, director, 10%
shareholder, control





12




--------------------------------------------------------------------------------







person, or Affiliate of the Company within the last 90 days, or (B) has or will,
directly or indirectly, provide any consideration to or invest in any manner in
the Company in exchange or consideration for, or otherwise in connection with,
the sale or satisfaction of the Existing Debt, other than pursuant to this
Agreement.

(xii)

The Company acknowledges and agrees that (A) the issuance of Exchange Securities
pursuant to this Agreement may have a dilutive effect, which may be substantial,
(B) neither the Company nor any of the Company’s Affiliates has or will provide
the Creditor with any material non-public information regarding the Company or
its securities, and (C) the Creditor has no obligation of confidentiality to the
Company and may sell any of its Exchange Securities issued pursuant to this
Agreement at any time but subject to compliance with applicable laws and
regulations.

(xiii)

The Company acknowledges and agrees that with respect to this Agreement and the
transactions contemplated hereby, (A) the Creditor is acting solely in an arm’s
length capacity, (B) the Creditor does not make and has not made any
representations or warranties, other than those specifically set forth in this
Agreement, (C) except as set forth in this Agreement, the Company’s obligations
hereunder are unconditional and absolute and not subject to any right of set
off, counterclaim, delay or reduction, regardless of any claim the Company may
have against the Creditor, (D) the Creditor has not and is not acting as a
legal, financial, accounting or tax advisor to the Company, or agent or
fiduciary of the Company, or in any similar capacity, and (E) any statement made
by the Creditor or any of the Creditor’s representatives, agents or attorneys is
not advice or a recommendation to the Company.

(xiv)

The Company is not an issuer identified in, or subject to, Rule 144(i) under the
Securities Act.

(xv)

Except as disclosed in SEC Documents, the Company has not, in the 12 months
preceding the date of this Agreement, received notice from any national
securities exchange or automated quotation system on which the shares of Common
Stock are listed or designated for quotation to the effect that the Company is
not in compliance with the listing or maintenance requirements of such national
securities exchange or automated quotation system.  As of the date of this
Agreement, to the Company’s actual knowledge based solely on absence of, as of
the date hereof, any notice from any such securities exchange or automated
quotation system that the Company is not in compliance with the listing or
maintenance requirements of such national securities exchange or automated
quotation system, the Company is in compliance with all such listing and
maintenance requirements.

(xvi)

The Company, through its Transfer Agent, currently participates in the DTC FAST
Program of DTC’s Deposit/Withdrawal At Custodian (“DWAC”) system, and the shares
of Common Stock may be issued and transferred electronically to third parties
via the DTC FAST Program of DTC’s DWAC system. The Company has not, in the 12
months preceding the date of this Agreement, received any notice from DTC to the
effect that a suspension of, or restriction on, accepting additional deposits of
the shares of Common Stock, or electronic trading or settlement services with
respect to the shares of Common Stock are being imposed or are contemplated by
DTC.

(xvii)

The Company and its board of directors have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, interested
stockholder, business combination, or other similar antitakeover provision under
the Certificate of Incorporation, Bylaws or other organizational documents of
the Company, as currently in effect, or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of Exchange Securities hereunder and the Creditor’s
ownership of such Exchange Securities, together with all other securities now or
hereafter owned or acquired by the Creditor.  The Company and its board of
directors





13




--------------------------------------------------------------------------------







have taken all necessary action, if any, in order to render inapplicable any
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Exchange Securities or a change in control of the
Company or any of its subsidiaries. Until the earlier of the time that the
Creditor no longer beneficially owns any Exchange Securities or June 30, 2017,
the Company and its board of directors shall not adopt any anti-takeover
provision, including without limitation any shareholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock,
that would limit the ability of Creditor to acquire or hold Exchange Securities
in accordance with this Agreement, without the Creditor’s written consent.

(xviii)

The Company shall take such action as the Creditor shall reasonably determine is
necessary in order to qualify the Exchange Securities issuable to the Creditor
hereunder under applicable securities or “blue sky” laws of the states of the
United States for the issuance to the Creditor hereunder and for resale by the
Creditor to the public (or to obtain an exemption from such qualification).
 Without limiting any other obligation of the Company hereunder, the Company
shall timely make all filings and reports relating to the offer and issuance of
such Exchange Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable state securities or “blue sky” laws), and the Company shall comply
with all applicable federal, state, local and foreign laws, statutes, rules,
regulations and the like relating to the offering and issuance of such Exchange
Securities to the Creditor.

(xix)

The Company’s Common Stock is listed on the Principal Market (or traded on other
exchange or market reasonably acceptable to the Purchaser).

(xx)

No suspension of trading of the Company’s Common Stock is in effect.

(xxi)

No injunctions or other legal proceedings relating to the Exchange is pending or
threatened against the Company.

(b)

Creditor Representations. The Creditor hereby makes the following
representations, warranties and covenants, as of the date hereof and each other
date in which the Creditor exchanges all or any portion of the Existing Debt
into the Exchange Shares or Pre-Funded Warrants, as follows:

(i)

The Creditor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite power
and authority to enter into and to consummate the transactions contemplated
hereby to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

(ii)

The Creditor owns and holds, beneficially and of record, the entire right,
title, and interest in and to the First Tranche Debt, and will, at the time of
any Second Exchange, own and hold, beneficially and of record, the entire right,
title, and interest in and to the Second Tranche Debt, in each case being
exchanged in the applicable Exchange free and clear of all rights and
Encumbrances. The Creditor has full power and authority to transfer and dispose
of the First Tranche Debt to the Company free and clear of any right or
Encumbrance and will, at the time of any Second Exchange, have full power and
authority to transfer and dispose of the Second Tranche Debt to the Company free
and clear of any right or Encumbrance.

(iii)

The Creditor understands that the Exchange Securities are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Creditor’s compliance with, the
representations, warranties, agreements, acknowledgments and





14




--------------------------------------------------------------------------------







understandings of the Creditor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Creditor to acquire
the Exchange Securities.

(iv)

This Agreement has been duly and validly authorized, executed and delivered on
behalf of the Creditor and constitute the legal, valid and binding obligations
of the Creditor enforceable against the Creditor in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

(v)

The execution, delivery and performance by the Creditor of this Agreement and
the consummation by the Creditor of the transactions contemplated hereby and
thereby will not (A) result in a violation of the organizational documents of
the Creditor or (B) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Creditor is a party, or (C)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Creditor, except
in the case of clauses (B) and (C) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the ability of the Creditor to
perform its obligations hereunder.

(vi)

As of the date of this Agreement and during the 90 calendar days prior to the
date of this Agreement, neither the Creditor nor any Affiliate thereof is or was
an officer, director, or 10% or more shareholder of the Company.

(vii)

For so long as the Creditor or any of its Affiliates holds any Exchange
Securities, neither the Creditor nor any of its Affiliates will: (A) solicit any
proxies or seek to advise or influence any Person with respect to any voting
securities of the Company; or (B) engage or participate in any actions, plans or
proposals that relate to or would result in (1) the Creditor or any of its
Affiliates acquiring additional securities of the Company, alone or together
with any other Person, which would result in the Creditor and its Affiliates
collectively beneficially owning, or being deemed to beneficially own, more than
9.9% of the shares of Common Stock or other voting securities of the Company (as
calculated pursuant to Section 13(d) of the Exchange Act and the rules and
regulations thereunder), (2) an extraordinary corporate transaction, such as a
merger, reorganization or liquidation, involving the Company or any of its
subsidiaries, (3) a sale or transfer of a material amount of assets of the
Company or any of its subsidiaries, (4) any change in the present board of
directors or management of the Company, including any plans or proposals to
change the number or term of directors or to fill any existing vacancies on the
board, (5) any material change in the present capitalization or dividend policy
of the Company, (6) any other material change in the Company’s business or
corporate structure, (7) changes in the Company’s Certificate of Incorporation,
Bylaws or instruments corresponding thereto or other actions which may impede
the acquisition of control of the Company by any Person, except with respect to
any vote to increase the authorized capital of the Company to meet the Company’s
obligations to the Creditor hereunder, (8) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (9) causing a class of equity securities of the
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Exchange Act or (10) taking any action, intention, plan or
arrangement similar to any of those enumerated above.

(viii)

Creditor represents that it has not paid, and shall not pay, any commissions or
other remuneration, directly or indirectly, to any third party for the
solicitation of any





15




--------------------------------------------------------------------------------







Exchange pursuant to this Agreement and no additional consideration from the
Creditor was received or will be received by the Company for the Exchange
Securities.

(ix)

Creditor understands and acknowledges that the issuance and transfer to it of
the shares of Common Stock (the “Shares”) and Pre-Funded Warrants has not been
reviewed by the United States Securities and Exchange Commission or any state
securities regulatory authority because such transaction is intended to be
exempt from the registration requirements of the Securities Act, and applicable
state securities laws. Creditor understands that the Company is relying upon the
truth and accuracy of, and Creditor’s compliance with, the representations,
warranties, acknowledgments and understandings of Creditor set forth herein in
order to determine the availability of such exemptions and the eligibility of
Creditor to acquire the Shares and Pre-Funded Warrants.

(x)

Creditor has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of Creditor’s investment
in the Company through Creditor’s acquisition of the Shares and Pre-Funded
Warrants. Creditor is able to bear the economic risk of its investment in the
Company through Creditor’s acquisition of the Shares and Pre-Funded Warrants for
an indefinite period of time. At the present time, Creditor can afford a
complete loss of such investment and has no need for liquidity in such
investment.

(xi)

Creditor recognizes that its acquisition of the Shares and Pre-Funded Warrants
involves a high degree of risk in that: (A) an investment in the Company is
highly speculative and only Persons who can afford the loss of their entire
investment should consider investing in the Company and securities of the
Company; (B) the Company has incurred significant losses since ceasing
production in 2009 and expects to continue to incur losses as a result of costs
and expenses related to maintaining its properties and general and
administrative expenses; (C) subsequent equity financings will dilute the
ownership and voting interests of Creditor and may contain terms, such as
liquidation and other preferences, which are not favorable to the Company or its
stockholders; (D) any debt financing would result in substantial fixed payment
obligations and may involve agreements that include covenants limiting or
restricting the Company’s ability to take specific actions, such as incurring
additional debt, making capital expenditures or declaring dividends; and (E) if
the Company is unable to  raise sufficient additional funds, the Company may be
required to delay, reduce or severely curtail its operations or otherwise impede
its on-going business efforts, which could have a Material Adverse Effect on its
business, operating results, financial condition, long-term prospects and
ability to continue as a viable business.

(xii)

Creditor acknowledges that it has prior investment experience and that it
recognizes and fully understands the highly speculative nature of Creditor’s
investment in the Company pursuant to its acquisition of the Shares and
Pre-Funded Warrants. Creditor acknowledges that it, either alone or together
with its professional advisors, has the capacity to protect its own interests in
connection with this transaction.

(xiii)

Creditor acknowledges that it has carefully reviewed this Agreement and the
Company’s filings with the SEC, which are available on the Internet at
www.sec.gov, all of which documents and filings Creditor acknowledges have been
made available to it. Creditor has been given the opportunity to ask questions
of, and receive answers from, the Company concerning this Agreement, the
issuance to it of the Shares and Pre-Funded Warrants, and the Company’s
business, operations, financial condition and prospects, and Creditor has been
given the opportunity to obtain such additional information, to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of same as Creditor reasonably
desires in order to evaluate its investment in the Company pursuant its
acquisition of the Shares and Pre-Funded Warrants. Creditor fully understands
all of such documents and filings and has had the opportunity to discuss any





16




--------------------------------------------------------------------------------







questions regarding any of such documents or filings with its legal counsel and
tax, investment and other advisors. Creditor acknowledges that it does not
desire to receive any further information from the Company or any other Person
in order to make a fully informed decision of whether or not to execute this
Agreement and accept the Shares.

(xiv)

Creditor acknowledges that the issuance to it of the Shares and Pre-Funded
Warrants may involve tax consequences to Creditor. Creditor acknowledges and
understands that Creditor must retain its own professional advisors to evaluate
the tax and other consequences of Creditor’s receipt of the Shares and
Pre-Funded Warrants.

(xv)

Creditor understands and acknowledges that the Company is under no obligation to
register the resale of the Shares or Pre-Funded Warrants under the Securities
Act or any state securities laws.

(xvi)

Creditor understands that, subject to delivery to the Transfer Agent of legal
opinion of counsel, acceptable to the Transfer Agent, with respect to removal of
restrictive legends in compliance with Rule 144 in connection with impending
disposition of such Shares by the Creditor, and the removal of such restrictive
legends, the certificate(s) representing the Shares shall initially, (upon
exchange under Rule 3(a)(9) of the Securities Act) bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the Shares):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

(xvii)

The legend set forth in Section 2(b)(xvi) will be removed, and the Company will
issue and deliver the Shares without such legend to Creditor in the manner set
forth in Section 1(d) of this Agreement.

(xviii)

Creditor represents and warrants that it was not induced to invest in the
Company (pursuant to the issuance to it of the Shares or Pre-Funded Warrants) by
any form of general solicitation or general advertising, including, but not
limited to, the following: (a) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media (including
via the Internet) or broadcast over the news or radio or (b) any seminar or
meeting whose attendees were invited by any general solicitation or advertising.

(xix)

Creditor agrees that neither it nor its Affiliates, agents or representatives
shall at any time engage in any short sales of, or sell put options or similar
instruments with respect to, the Company’s Common Stock or any other Company’s
securities.

3.

RESTRICTION ON SUBSEQUENT PLACEMENTS.

(a)

At any time until the total number of shares of Common Stock to be issued to the
Creditor has been adjusted in accordance with Section 1(c)(i) after the end of
the Second Tranche Pricing





17




--------------------------------------------------------------------------------







Period upon which all Existing Debt has been exchanged for Exchange Shares or
Pre-Funded Warrants or otherwise repaid, neither the Company nor any of its
subsidiaries shall, directly or indirectly, effect any Subsequent Placement.

(b)

The restrictions contained in this Section 3 shall not apply in connection with
the issuance of any Excluded Securities.  

4.

EXCLUSIVITY.  During the period commencing on the date hereof and ending on the
later of 10 calendar days after the end of the Second Tranche Pricing Period or
such time as when all of the Existing Debt has been exchanged or repaid, the
Company shall not, without the prior written consent of the Creditor, (a) enter
into, effect, alter, announce or recommend to its shareholders any transaction
whereby the Company directly or indirectly issues equity or debt securities of
the Company to a party in exchange for outstanding equity or debt securities
(other than ordinary exercise of Convertible Securities), claims or property
interests, or partly in such exchange and partly for cash, in one or more
transactions carried out pursuant to Section 3(a)(9) or Section 3(a)(10) of the
Securities Act (any such transaction, an “Exchange Transaction”), or (b)
otherwise cooperate in any way, assist or participate in, facilitate or
encourage any effort or attempt by any Person (other than the Creditor) to seek
an Exchange Transaction involving the Company or any of its subsidiaries.  The
Company, its Affiliates, and each of its and their respective officers,
employees, directors, agents or other representatives shall immediately cease
and cause to be terminated all existing discussions, conversations, negotiations
and other communications with any Persons (other than the Creditor) with respect
to any of the foregoing. For clarity, except as provided in Section 3, nothing
herein shall preclude the Company from effecting a private or public offering,
that is not an Exchange Transaction, nor shall any such offering require the
consent or approval of the Creditor, and the exercise or conversion of any
securities issued in any such offering shall not require the consent or approval
of the Creditor.

5.

DISCLOSURE.

(a)

Prior to the earlier of (i) the opening time for trading stocks on public
securities exchanges located in New York City on the first Trading Day
immediately following the date of this Agreement and (ii) the initial Share
Delivery Deadline, time being of the essence, the Company shall file a Current
Report on Form 8-K with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act disclosing all of the material terms of this Agreement, and
disclosing all other material, nonpublic information (if any) delivered to the
Creditor (or the Creditor’s representatives or agents) by the Company or any of
its officers, directors, employees, agents or representatives, if any, in
connection with the Existing Debt, any Exchange, the Original Creditor or the
transactions contemplated by this Agreement, and attaching a copy of this
Agreement as an exhibit thereto (the “8-K Filing”).  From and after the 8-K
Filing, neither the Company nor any of its officers, directors, employees,
agents or representatives shall disclose any material non-public information
about the Company to the Creditor (or the Creditor’s representatives or agents),
unless prior thereto the Company shall have filed a Current Report on Form 8-K
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act
disclosing all such material non-public information.

(b)

Neither the Company, its subsidiaries nor the Creditor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Creditor, to issue any press release or make other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that the Creditor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).





18




--------------------------------------------------------------------------------







6.

INDEMNIFICATION.

(a)

In consideration of the Creditor’s execution and delivery of the Exchange
Documents to which it is a party and acquiring the Common Stock thereunder and
in addition to all of the Company’s other obligations under the Exchange
Documents, the Company shall indemnify the Creditor and all of their
shareholders, partners, members, officers, directors, employees (collectively,
the “Creditor Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such Creditor
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”) incurred by any Creditor Indemnitee as a result of,
or arising out of, or relating to (i) any material misrepresentation or breach
of any representation or warranty made by the Company in any of the Exchange
Documents or (ii) any material breach of any covenant, agreement or obligation
of the Company contained in any of the Exchange Documents.

(b)

In consideration of the Company’s execution and delivery of the Exchange
Documents to which it is a party and agreeing to issue (subject to the terms
hereof) the Shares thereunder and in addition to all of the Creditor’s other
obligations under the Exchange Documents, the Creditor shall indemnify the
Company and all of their shareholders, partners, members, officers, directors,
employees and counsel (collectively, the “Company Indemnitees”) from and against
any and all Indemnified Liabilities incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (i) any misrepresentation or breach
of any representation or warranty made by the Creditor in any of the Exchange
Documents, (ii) any material breach of any covenant, agreement or obligation of
the Creditor contained in any of the Exchange Documents.  

(c)

Promptly after receipt by a Company Indemnitee or Creditor Indemnitee (as
applicable) under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving an
Indemnified Liability, such Company Indemnitee or Creditor Indemnitee (as
applicable) shall, (i) if an Indemnified Liability in respect thereof is to be
made against the Company under this Section 6, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Creditor Indemnitee; provided, however, that a Creditor Indemnitee shall have
the right to retain its own counsel at the Company’s expense, if, in the
reasonable opinion of counsel retained by the Company, the representation by
such counsel of the Creditor Indemnitee and the Company would be inappropriate
due to actual or potential differing interests between such Creditor Indemnitee
and any other party represented by such counsel in such proceeding. In the case
of a Creditor Indemnitee, legal counsel referred to in the immediately preceding
sentence shall be selected by the Creditor at its sole discretion; provided,
however, that the Company shall have the right to consent to Creditor
Indemnitee’s counsel if the Company is responsible for fees and expenses of the
Creditor Indemnitee’s counsel, such consent not to be unreasonably withheld,
delayed or conditioned. The Creditor Indemnitee shall cooperate fully with the
Company in connection with any negotiation or defense of any such Indemnified
Liability by the Company and shall furnish to the Company all information
reasonably available to the Creditor Indemnitee which relates to such
Indemnified Liability.  The Company shall keep the Creditor Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent.  The Company shall not, without the
prior written consent of the Creditor Indemnitee, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Creditor Indemnitee of a release from all liability in respect to such
Indemnified Liability. Following





19




--------------------------------------------------------------------------------







indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Creditor Indemnitee with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the Company within a reasonable time of
the commencement of any such action shall not relieve the Company of any
liability to the Creditor Indemnitee under this Section 6, except to the extent
that the Company is materially prejudiced in its ability to defend such action;
and (ii) if an Indemnified Liability in respect thereof is to be made against
the Creditor under this Section 6, deliver to the Creditor a written notice of
the commencement thereof, and the Creditor shall have the right to participate
in, and, to the extent the Creditor so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Creditor and the Company
Indemnitee; provided, however, that a Company Indemnitee shall have the right to
retain its own counsel at the Creditor’s expense, if, in the reasonable opinion
of counsel retained by the Creditor, the representation by such counsel of the
Company Indemnitee and the Creditor would be inappropriate due to actual or
potential differing interests between such Company Indemnitee and any other
party represented by such counsel in such proceeding. In the case of a Company
Indemnitee, legal counsel referred to in the immediately preceding sentence
shall be selected by the Company at its sole discretion; provided, however, that
the Creditor shall have the right to consent to Company Indemnitee’s counsel if
the Creditor is responsible for fees and expenses of the Company Indemnitee’s
counsel, such consent not to be unreasonably withheld, delayed or conditioned.
The Company Indemnitee shall cooperate fully with the Creditor in connection
with any negotiation or defense of any such Indemnified Liability by the
Creditor and shall furnish to the Creditor all information reasonably available
to the Company Indemnitee which relates to such Indemnified Liability.  The
Creditor shall keep the Company Indemnitee reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto.  The Creditor shall not be liable for any settlement of any action,
claim or proceeding effected without its prior written consent, provided,
however, that the Creditor shall not unreasonably withhold, delay or condition
its consent.  The Creditor shall not, without the prior written consent of the
Company Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Company Indemnitee of a
release from all liability in respect to such Indemnified Liability. Following
indemnification as provided for hereunder, the Creditor shall be subrogated to
all rights of the Company Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the Creditor within a reasonable time of
the commencement of any such action shall not relieve the Creditor of any
liability to the Company Indemnitee under this Section 6, except to the extent
that the Creditor is materially prejudiced in its ability to defend such action.

(d)

Notwithstanding any other provisions of this Agreement, the Company shall not be
obligated to indemnify any Person to the extent that the aggregate of all
Indemnified Liabilities subject to the indemnification by the Company exceeds
the Existing Debt Amount.

(e)

The indemnification required by this Section 6 shall be the sole and exclusive
remedy of the Company Indemnitees and the Creditor Indemnitees.

7.

RESERVATION OF SHARES; REGISTRATION.

(a)

Reservation. The Company shall initially reserve 10,000,000 shares of its
authorized and unissued Common Stock (appropriately adjusted for any stock
split, stock dividend, reverse stock split, stock combination or other similar
transaction), solely for the purpose of effecting Exchanges of the Existing
Debt.  So long as any of the Existing Debt remains outstanding and is held by
the Creditor, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting Exchanges of such Existing Debt, a number of authorized and
unissued shares of Common Stock, as of any date of determination, of





20




--------------------------------------------------------------------------------







at least 125% of the number of authorized and unissued shares of Common Stock as
shall from time to time be necessary to effect the Exchange of all of the
Existing Debt then outstanding and held by the Creditor (using the then-current
Exchange Price and without regard to any limitations on exchanges) (the
“Required Reserve Amount”).  The Company shall, at all times while any
Pre-Funded Warrants are outstanding, reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue shares of Common Stock upon
exercise of such Pre-Funded Warrants, the number of shares of Common Stock that
are initially issuable and deliverable upon the exercise of the then-outstanding
Pre-Funded Warrants.

(b)

Insufficient Authorized Shares. If, notwithstanding Section 7(a), and not in
limitation thereof, at any time while the Existing Debt remains outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon Exchange of
the Existing Debt held by the Creditor of at least a number of shares of Common
Stock equal to the Required Reserve Amount (appropriately adjusted for any stock
split, stock dividend, reverse stock split, stock combination or other similar
transaction) (an “Authorized Share Failure”), then the Company shall immediately
take all action necessary to increase the Company’s authorized shares of Common
Stock to an amount sufficient to allow the Company to reserve the Required
Reserve Amount (appropriately adjusted for any stock split, stock dividend,
reverse stock split, stock combination or other similar transaction) for such
Existing Debt.  At any time beginning three months after an Authorized Share
Failure, in the event that the Company is prohibited from issuing shares of
Common Stock upon any exchange due to the failure by the Company to have
sufficient shares of Common Stock available out of the authorized but unissued
shares of Common Stock (such unavailable number of shares of Common Stock, the
“Authorization Failure Shares”), in lieu of delivering such Authorization
Failure Shares to the Creditor, the Company shall pay cash in exchange for the
redemption of such portion of the Debt Amount exchangeable into such Authorized
Failure Shares at a price equal to the sum of (i) the product of (A) such number
of Authorization Failure Shares and (B) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Creditor delivers the applicable Exchange Notice with respect to such
Authorization Failure Shares to the Company and ending on the date of such
issuance and payment under this Section (b) and (ii) to the extent the Creditor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Creditor of Authorization Failure
Shares, any brokerage commissions and other out-of-pocket expenses, if any, of
the Creditor incurred in connection therewith.  Nothing contained in Section (a)
or this Section (b) shall limit any obligations of the Company under any other
provision hereunder or in the Existing Debt.

(c)

Registration Statement. The Company shall within ten (10) Business Days from the
date hereof file the Registration Statement with the SEC. The Registration
Statement shall register the resale from time to time of Exchange Shares by the
Creditor. The Creditor and its counsel shall have a reasonable opportunity to
review and comment upon such Registration Statement or any amendment to such
Registration Statement and any related prospectus prior to its filing with the
SEC. The Creditor shall furnish all information reasonably requested by the
Company for inclusion therein.  The Company shall use its reasonable best
efforts to have the Registration Statement or any amendment declared effective
by the SEC as soon as reasonably practicable.  Subject to Section 7(g), the
Company shall use reasonable best efforts to keep the Registration Statement
effective pursuant to Rule 415 promulgated under the Securities Act and
available for sales of the Exchange Shares at all times until the date on which
the Creditor shall have sold all the Exchange Shares (including Exchange Shares
underlying Pre-Funded Warrants) and no Existing Debt remains outstanding (the
“Registration Period”).  The Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.





21




--------------------------------------------------------------------------------







(d)

Sufficient Number of Shares Registered. In the event the number of shares
available under the Registration Statement is insufficient to cover the Exchange
Shares issued upon Exchange of the Existing Debt, the Company shall, to the
extent necessary and permissible, amend the Registration Statement or file a new
registration statement (a “New Registration Statement”), so as to cover all such
Exchange Shares as soon as practicable, but in any event not later than ten (10)
Business Days after the necessity therefor arises.  The Company shall use its
reasonable best efforts to have such amendment and/or New Registration Statement
become effective as soon as reasonably practicable following the filing thereof.

(e)

Amendments. The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any Registration
Statement and the prospectus used in connection with such Registration
Statement, as may be necessary to keep the Registration Statement or any New
Registration Statement effective at all times during the Registration Period,
subject to Section 7(g) hereof and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all Exchange
Shares covered by the Registration Statement or any New Registration Statement
until such time as all of such Exchange Shares shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such Registration Statement.  Should the Company file a
post-effective amendment to the Registration Statement or a New Registration
Statement, the Company will use its reasonable best efforts to have such filing
declared effective by the SEC within thirty (30) consecutive Business Days as of
the date of filing, which such period shall be extended for an additional thirty
(30) Business Days if the Company receives a comment letter from the SEC in
connection therewith.

(f)

Additional Filings. The Company shall submit to the Creditor for review and
comment any disclosure in the Registration Statement, any New Registration
Statement and all amendments and supplements thereto (other than a Form 10-K, a
Form 10-Q or a Current Report on Form 8-K or any amendment thereto that is
incorporated by reference into the Registration Statement or New Registration
Statement) containing any descriptions or disclosure regarding the Creditor or
this Agreement, including the transaction contemplated hereby, at least two (2)
Business Days prior to their filing with the SEC, and not file any document in a
form to which Creditor reasonably and timely objects.  Upon request of the
Creditor, the Company shall provide to the Creditor all disclosure in the
Registration Statement or any New Registration Statement and all amendments and
supplements thereto (other than a Form 10-K, a Form 10-Q or a Current Report on
Form 8-K or any amendment thereto that is incorporated by reference into the
Registration Statement or New Registration Statement) at least two (2) Business
Days prior to their filing with the SEC, and not file any document in a form to
which Creditor reasonably and timely objects.  The Creditor shall use its
reasonable best efforts to comment upon the Registration Statement or any New
Registration Statement and any amendments or supplements thereto within two (2)
Business Days from the date the Creditor receives the final version thereof.
 The Company shall furnish to the Creditor, without charge, any correspondence
from the SEC or the staff of the SEC to the Company or its representatives
relating to the Registration Statement or any New Registration Statement.

(g)

Updates to the Registration Statement. As promptly as reasonably practicable
after becoming aware of such event or facts, the Company shall notify the
Creditor in writing if the Company has determined that the prospectus included
in any Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and as promptly as
reasonably practical (taking into account the Company’s good faith assessment of
any adverse consequences to the Company and its stockholders of premature
disclosure of such event or facts) prepare a prospectus supplement or amendment
to such Registration Statement to correct such untrue statement or omission,
and, upon the Creditor’s request, deliver a copy of such prospectus supplement
or amendment to the Creditor.  In providing this notice to the Creditor, the





22




--------------------------------------------------------------------------------







Company shall not include any other information about the facts underlying the
Company’s determination and shall not in any way communicate any material
nonpublic information about the Company or the Common Stock to the Creditor.
 The Company shall also promptly notify the Creditor in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Creditor by facsimile or e-mail on the same day of such effectiveness), (ii) of
any request by the SEC for amendments or supplements to any Registration
Statement or related prospectus or related information, and (iii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.  In no event shall the delivery of
a notice under this Section 7(g), or the resulting unavailability of a
Registration Statement, without regard to its duration, for disposition of
securities by the Creditor be considered a breach by the Company of its
obligations under this Agreement. The preceding sentence in this Section 7(g)
will not extend the maturity of the Existing Debt or otherwise modify the
parties obligations in connection therewith.

(h)

Stop Orders. The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, or the suspension of the qualification of any Exchange
Shares for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
practical time and to notify the Creditor of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

(i)

Supplemental Information. If reasonably requested by the Creditor, the Company
shall (i) promptly incorporate in a prospectus supplement or post-effective
amendment to the Registration Statement such information as the Creditor
believes should be included therein relating to the sale and distribution of
Exchange Shares, including, without limitation, information with respect to the
number of Exchange Shares being sold, the purchase price being paid therefor and
any other terms of the offering of the Exchange Shares; (ii) make all required
filings of such prospectus supplement or post-effective amendment promptly after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement (including by means of any document incorporated therein
by reference).

(j)

The Creditor agrees that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
7(h) or any notice of the kind described in Section 7(g), the Creditor will
immediately discontinue disposition of Exchange Shares pursuant to any
registration statement(s) covering such Exchange Shares until the Creditor’s
receipt (which may be accomplished through electronic delivery) of the copies of
the filed supplemented or amended prospectus contemplated by Section 7(h) or
Section 7(g).  In addition, upon receipt of any notice from the Company of the
kind described in Section 7(g), the Creditor will immediately discontinue
purchases or sales of any securities of the Company unless such purchases or
sales are in compliance with applicable U.S. securities laws. Notwithstanding
anything to the contrary, the Company shall cause its Transfer Agent to deliver
as promptly as practicable shares of Common Stock without any restrictive legend
in accordance with the terms of this Agreement in connection with any sale of
Exchange Shares with respect to which the Creditor has received an Exchange
Notice prior to the Creditor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 7(h) or Section 7(g) and
for which the Creditor has not yet settled.

8.

MISCELLANEOUS.

(a)

Existing Debt Agreement Matters. The Creditor hereby irrevocably and forever
waives compliance by the Company and its subsidiaries with Sections 7.3
(Reporting Requirements), 7.13





23




--------------------------------------------------------------------------------







(Participation on the Borrower’s Board of Directors), 8.9 (Acquisitions), 8.13
(Material Agreements) and 8.16 (New Subsidiaries) of that certain Loan
Agreement, dated November 13, 2013 (as amended, the Existing Debt Agreement”).
Further, the Creditor hereby irrevocably consents to the voluntary prepayment of
obligations outstanding under the note evidencing the Existing Debt by the
Company in any amount, provided that (i) neither the notice of such voluntary
prepayment under Section 3.2(b) of the Existing Debt Agreement nor the making of
such payment shall occur until after the completion of the Second Tranche
Pricing Period pursuant to Section 1 and (ii) the Company shall have provided at
least three (3) Trading Days’ advance notice to the Creditor before the end of
the Second Tranche Pricing Period that the Company intends to prepay obligations
outstanding under the note and the amount of such prepayment. Concurrently with
the commencement of the Second Tranche Pricing Period, the parties shall amend
the Existing Debt Agreement to extend the maturity of the Existing Debt to the
third Trading Day following the end of the Second Tranche Pricing Period.

(b)

Holding Period.  For the purposes of Rule 144 of the Securities Act, the Company
agrees not to take a position contrary to the Creditor’s position that the
holding the holding period of the Exchange Shares may be tacked on the holding
period of the Existing Debt.

(c)

Further Assurances; Additional Documents.  The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement upon the reasonable request of
the other party.

(d)

No Oral Modification.  This Agreement may only be amended in writing signed by
the Company and by the Creditor.  All waivers relating to any provision of this
Agreement must be in writing and signed by the waiving party.

(e)

Expenses.  The Company shall reimburse Creditor or its designee(s) up to $87,500
for all legal fees, costs and expenses incurred by it or its Affiliates in
connection with the transactions contemplated by the Exchange Documents,
including in connection with the post-Closing filings with the SEC, which amount
shall be in addition to any amount which was previously advanced by the Company
to Creditor for expenses. Except as otherwise set forth in this Agreement, each
party to this Agreement shall bear its own expenses in connection with
transactions contemplated hereby.  The Company shall be responsible for the
payment of any financial advisory fees, legal expenses of counsel to the Company
(including, without limitation, with respect to any legal opinion issued in
connection herewith or any Exchange), fees in connection with the registration
obligations set forth in Section 7 hereof, DTC fees, or transfer agent fees
relating to or arising out of the transactions contemplated hereby.

(f)

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of New York, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY





24




--------------------------------------------------------------------------------







IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(g)

Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

(h)

Remedies. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law.  Furthermore,
the Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under any of the Exchange Documents, any
remedy at law may prove to be inadequate relief to the Creditor.  The Company
therefore agrees that the Creditor shall be entitled to seek specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving damages and without posting a bond or other
security.

(i)

Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Exchange Documents, whenever the
Creditor exercises a right, election, demand or option under an Exchange
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Creditor may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

(j)

Payment Set Aside; Currency.  To the extent that the Company makes a payment or
payments to the Creditor hereunder or the Creditor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Exchange Documents are in United States Dollars (“US Dollars”), and all amounts
owing under this Agreement and all other Exchange Documents shall be paid in US
Dollars. All amounts denominated in other currencies shall be converted in the
US Dollar equivalent amount in accordance with the Dollar Exchange Rate on the
date of calculation. “Dollar Exchange Rate” means, in relation to any amount of
currency to be converted into US Dollars pursuant to this Agreement, the US
Dollar exchange rate as published in the Wall Street Journal on the relevant
date of calculation.

(k)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a





25




--------------------------------------------------------------------------------







facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

(l)

Survival.  The representations, warranties, agreements and covenants in this
Agreement shall survive the execution and delivery hereof until the consummation
of the transactions contemplated hereby or termination or expiration of this
Agreement by its terms.

(m)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(n)

Severability; Usury.  If any term or provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon
determination that any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to attempt to agree on a modification of this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.
Notwithstanding anything to the contrary contained in this Agreement or any
other Exchange Document (and without implication that the following is required
or applicable), it is the intention of the parties that in no event shall
amounts and value paid by the Company, or payable to or received by the
Creditor, under the Exchange Documents, including without limitation, any
amounts that would be characterized as “interest” under applicable law, exceed
amounts permitted under any such applicable law. Accordingly, if any obligation
to pay, payment made to the Creditor, or collection by the Creditor pursuant the
Exchange Documents is finally judicially determined to be contrary to any such
applicable law, such obligation to pay, payment or collection shall be deemed to
have been made by mutual mistake of the Creditor and the Company and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Creditor, the amount of interest
or any other amounts which would constitute unlawful amounts required to be paid
or actually paid to the Creditor under the Exchange Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Creditor under any of the
Exchange Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

(o)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(p)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(q)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.





26




--------------------------------------------------------------------------------







(r)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

(s)

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon confirmation of transmission, when sent by email; or
(iv) one business day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be (A) if to the Company, at the
address set forth on its signature page attached hereto or (B) if to the
Creditor, at the address set forth on its signature page attached hereto, or to
such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (x) given by the recipient of such notice, consent,
waiver or other communication, (y) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (z) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

[Signature Page Follows]





27




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Master Exchange Agreement to be duly executed as of the
date first written above.

COMPANY:

URANIUM RESOURCES, INC.



By:

/s/ Christopher M. Jones

            

Name: Christopher M. Jones

Title: President and CEO



Address:

6950 South Potomac Street, Suite 300

Centennial, Colorado 80112





[Signature Page to Master Exchange Agreement]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Master Exchange Agreement to be duly executed as of the
date first written above.

CREDITOR:

ESOUSA HOLDINGS LLC



By:

/s/ Rachel Glicksman                              

Name: Rachel Glicksman

Title: Managing Member

 

Address:

Esousa Holdings LLC

317 Madison Avenue

Suite 1621

New York, NY 10017

Attention: Rachel Glicksman, Managing Member

(212) 732-4300

(212) 732-1131

E-mail: michael@esousallc.com














[Signature Page to Master Exchange Agreement]




--------------------------------------------------------------------------------







EXHIBIT I

EXCHANGE NOTICE

Reference is made to (a) that certain Master Exchange Agreement, dated as of
December 5, 2016 (the “Exchange Agreement”), by and between Esousa Holdings, LLC
and Uranium Resources, Inc., a Delaware corporation (the “Company”) and (b)
certain Existing Debt (as defined in the Exchange Agreement) issued by the
Company and outstanding as of the date hereof.  In accordance with and pursuant
to the Exchange Agreement, the undersigned hereby elects to exchange the
Exchange Amount (as defined in the Exchange Agreement) indicated below into
shares of the Company’s Common Stock, $0.001 par value per share (the “Common
Stock”), at the Exchange Rate (as defined in the Exchange Agreement, as of the
date specified below).  Capitalized terms not defined herein shall have the
meaning as set forth in the Exchange Agreement.

Date of Exchange (the date that is one Business Days after the date of this
Exchange Notice): ___________________

Exchange Price: ___________________

Aggregate Exchange Amount to be exchanged:  ____________




Aggregate number of shares of Common Stock to be issued to the undersigned
pursuant to this Exchange: __________________

Date of this Exchange Notice: _____________

ESOUSA HOLDINGS, LLC

By:                                                    

Name:                                              

Title:                                                 

ACKNOWLEDGMENT

Uranium Resources, Inc. hereby acknowledges this Exchange Notice and hereby
directs Computershare Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
[________] from the Company and acknowledged and agreed to by [________].

URANIUM RESOURCES, INC.




By:________________________

Name:

Title:





Exchange Notice




--------------------------------------------------------------------------------







EXHIBIT II

FORM OF PRE-FUNDED WARRANT

See attached











 


